MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 18 2020, 7:55 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael P. DeArmitt                                     Curtis T. Hill, Jr.
Columbus, Indiana                                       Attorney General of Indiana
                                                        Steven Hosler
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lloyd Owen May, III,                                    November 18, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1170
        v.                                              Appeal from the Bartholomew
                                                        Superior Court
State of Indiana,                                       The Honorable James D. Worton,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        03D01-1907-F5-3852



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1170 | November 18, 2020              Page 1 of 6
                                       Statement of the Case
[1]   Lloyd Owen May III (“May”) appeals the four and one-half (4½) year sentence

      imposed after he pled guilty to Level 5 felony intimidation.1 His sole argument

      is that his sentence is inappropriate in light of the nature of the offense and his

      character. Concluding that May’s sentence is not inappropriate, we affirm the

      trial court.


[2]   We affirm.


                                                     Issue
                 Whether May’s sentence is inappropriate in light of the nature of
                 the offense and his character.


                                                    Facts
[3]   In July 2019, Steven Eubanks (“Eubanks”) saw May sitting in front of Eubanks’

      neighbor’s front door. As Eubanks approached his neighbor’s house to

      confront May, Eubanks noticed that May had plugged his cell phone into an

      exterior outlet on the neighbor’s house. Eubanks told May to stop stealing

      electricity and to leave the neighbor’s property. May stood up, pulled a knife

      out of his pocket, and swung the knife less than an inch away from Eubanks’

      face while threatening to “cut [Eubanks] up.” (App. Vol. 2 at 18). May also

      threatened to return and burn down the neighbor’s house. As he walked away




      1
          I.C. § 35-45-2-1.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1170 | November 18, 2020   Page 2 of 6
      from the neighbor’s house, May turned around and yelled, “I’ll be back.”

      (App. Vol. 2 at 18). Eubanks contacted the police, who located May near the

      neighbor’s house. May admitted that he had used methamphetamine that day.


[4]   The State charged May with Level 5 felony intimidation, Level 6 felony

      possession of methamphetamine, Level 6 felony unlawful possession of a

      syringe, and Class A misdemeanor resisting law enforcement. In April 2020,

      May pled guilty to Level 5 felony intimidation, and the State dismissed the

      remaining charges.


[5]   At May’s sentencing hearing, May’s pre-sentence investigation report revealed

      that May has an extensive criminal history that includes eight prior felony

      convictions and twelve prior misdemeanor convictions. The felony

      convictions, which occurred in both Indiana and Florida, include multiple

      convictions for intimidation as well as convictions for strangulation, possession

      of a controlled substance without a prescription, possession of a weapon, and

      receiving stolen property. The misdemeanor convictions include multiple

      convictions for battery and resisting law enforcement. May’s pre-sentence

      investigation report also revealed multiple probation violations and that May

      had had the opportunity to participate in substance abuse treatment outside of a

      penal facility and had not successfully completed the treatment program. In

      addition, May was on parole for a prior intimidation conviction when he

      committed the intimidation offense in this case. The State further pointed out

      that May had accrued two jail violations for battery and one jail violation for

      intimidation while incarcerated for the offense in this case.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1170 | November 18, 2020   Page 3 of 6
[6]   At the end of the sentencing hearing, the trial court sentenced May to four and

      one-half (4½) years in the Department of Correction. May now appeals his

      sentence.


                                                  Decision
[7]   May argues that his sentence is inappropriate. Indiana Appellate Rule 7(B)

      provides that we may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we find that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. The defendant bears the burden of persuading this Court that his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      Whether we regard a sentence as inappropriate turns on the “culpability of the

      defendant, the severity of the crime, the damage done to others, and myriad

      other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d

      1219, 1224 (Ind. 2008).


[8]   The Indiana Supreme Court has further explained that “[s]entencing is

      principally a discretionary function in which the trial court’s judgment should

      receive considerable deference.” Id. at 1222. “Such deference should prevail

      unless overcome by compelling evidence portraying in a positive light the

      nature of the offense (such as accompanied by restraint, regard, and lack of

      brutality) and the defendant’s character (such as substantial virtuous traits or

      persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

      (Ind. 2015).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1170 | November 18, 2020   Page 4 of 6
[9]    When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Childress, 848 N.E.2d at 1081. Here, May pled guilty to a

       Level 5 felony. The sentencing range for a Level 5 felony is one (1) to six (6)

       years, and the advisory sentence is three (3) years. IND. CODE § 35-50-2-6.

       Here, the trial court sentenced May to four and one-half (4½) years, which is

       less than the maximum sentence.


[10]   Regarding the nature of the offense, we note that when Eubanks asked May to

       leave Eubanks’ neighbor’s property, May stood up, pulled a knife out of his

       pocket, and swung the knife less than an inch away from Eubanks’ face while

       threatening to “cut [Eubanks] up.” (App. Vol. 2 at 18). May also threatened to

       return and burn down the neighbor’s house.


[11]   As for May’s character, May has an extensive criminal history that includes

       eight prior felony convictions and twelve prior misdemeanor convictions.

       Several of the felony convictions were for intimidation, which is the offense to

       which May pled guilty in this case. In addition, May accrued three jail

       violations, including one for intimidation, while incarcerated for the offense in

       this case. May’s former contacts with the law have not caused him to reform

       himself. See Jenkins v. State, 909 N.E.2d 1080, 1086 (Ind. Ct. App. 2009), trans.

       denied. May has failed to persuade this Court that his four and one-half (4½)

       year sentence is inappropriate.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1170 | November 18, 2020   Page 5 of 6
[12]   Affirmed.


       Vaidik, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1170 | November 18, 2020   Page 6 of 6